All of the issues presented in this case have been recently decided by this court in the cases of Louisiana Farm Bureau Cotton Growers' Co-operative Association v. Clark, 160 La. 294,107 So. 115; Louisiana Farm Bureau Cotton Growers' Co-op. Ass'n v. Bannister, 161 La. 957, 109 So. 776, and Louisiana Farm Bureau Cotton Growers' Co-op. Ass'n v. Bacon et al., 164 La. 126,113 So. 790, except the right of the defendant and appellee to recover damages for the wrongful issuance of an injunction restraining the defendant from delivering certain cotton to any person other than the plaintiff, and for the wrongful sequestration of the cotton. The plaintiff, for the same cause of action, brought a number of suits about the same time against various defendants. In passing upon this case, the learned trial judge says: "This is the usual case brought by the plaintiff to enjoin the defendant, a member of the association, from disposing of his cotton to *Page 47 
any one other than the association, and coupled with a writ of sequestration."
The judge exhaustively reviews the law and the facts, and concludes with the following statement: "Under this state of facts we are not disposed to grant any damages whatever, as the defendant, himself, has brought about the present situation."
We concur in the conclusions expressed by Judge Bell, and it is therefore decreed that the judgment appealed from be affirmed, at appellant's cost.